Citation Nr: 0419155	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1956 
until October 1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to service connection for narcolepsy.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in January 
2004.


FINDINGS OF FACT

1.  In October 1981, the RO found that new and material 
evidence to reopen a claim of entitlement to service 
connection for narcolepsy had not been submitted.  The 
appellant was notified of the decision and his appellate 
rights, and he did not appeal that decision.

2.  New evidence related to the appellant's claim for service 
connection for narcolepsy received since the RO's October 
1981 decision is neither cumulative nor redundant, it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
appellant's claim.

3.  The objective medical evidence shows the appellant is 
currently diagnosed with narcolepsy and raises a reasonable 
doubt as to whether the disorder had its onset during active 
military service.




CONCLUSIONS OF LAW

1.  The October 1981 RO decision which found that new and 
material evidence to reopen a claim of entitlement to service 
connection for narcolepsy had not been submitted is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2003).

2.  New and material evidence has been received, and the 
claim for service connection for narcolepsy is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a)(2001).

3.  Resolving doubt in the veteran's favor, narcolepsy was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's request to reopen his claim of 
entitlement to service connection for narcolepsy.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In this case, the appellant was provided with a VCAA letter 
in July 2002 notifying him what was needed to substantiate 
this claim.  In light of the favorable decision contained 
herein, that is, the reopening of the appellant's claim and 
the granting of service connection for narcolepsy, it is 
clear that sufficient evidence was developed in this case in 
this respect.


II.  Reopening of Claim for Service Connection for Narcolepsy

The October 1981 RO decision, which found that new and 
material evidence to reopen a claim of entitlement to service 
connection for narcolepsy had not been submitted, is final.  
38 U.S.C.A. §§ 5108, 7104, 7105 (b) and (c) (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2003).  The Board's conclusion 
is predicated upon the appellant's notification of the rating 
decision and his appellate rights, and the subsequent lack of 
any correspondence evidencing his intent to challenge that 
decision.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen in May 2002, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a) (2003), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

The evidence submitted by the appellant since the October 
1981 RO decision consists of the appellant's own statements, 
private medical records, VA medical records, and VA 
examination records.  The Board has thoroughly considered all 
the evidence of record; however, it shall focus on the 
private medical records and the VA examination records, as 
they are dispositive of the appellant's new and material 
evidence claim.

The Board initially notes that the appellant's private 
medical records dated in March 2003 and the VA examination 
records dated in April 2003 are new in that they were not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is also material.  The Board concludes that 
the appellant's private medical records and his VA 
examination records are also material evidence.  The private 
medical records dated in March 2003 contain a current 
diagnosis of "narcolepsy" as confirmed by clinical testing, 
to include a February 2003 sleep latency test.  Moreover, the 
March 2003 private medical records also indicate that upon 
review of the appellant's military records it appears that 
his current diagnosis with narcolepsy dates back to 1957, or 
during his active military service.  Therefore, the private 
medical records relate to the previously unestablished fact 
that the appellant has a current narcolepsy disability, which 
is necessary to substantiate the claim.  The Board 
additionally notes that the appellant's March 2003 private 
medical records also associate his current narcolepsy to his 
active military service.  As such, this evidence alone 
mandates reopening of the appellant's claim for service 
connection for narcolepsy.

Despite the fact that the appellant's private medical records 
dated in March 2003 are sufficient to reopen the appellant's 
claim for service connection for narcolepsy, the Board shall 
nevertheless also address the appellant's April 2003 VA 
examination records.  The April 2003 VA examination records 
are new in that they were not previously of record.  
Moreover, the Board also finds that the April 2003 VA 
examination records are material.  For example, the April 
2003 VA examiner concluded that upon review of the 
appellant's claims file there exists "considerable 
evidence" to support a current diagnosis of narcolepsy 
"starting in 1957 while he was still in military service."  
Therefore, the Board finds that new and material evidence has 
been received to reopen the appellant's claim of entitlement 
to service connection for narcolepsy.


III.  Service Connection for Narcolepsy

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

As previously discussed, the appellant's private medical 
records dated in March 2003 as well as his April 2003 VA 
examination records show that he is currently diagnosed with 
narcolepsy.  Therefore, the Board finds that the appellant 
has a current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records show 
multiple in-service treatments for sleeping disorders.  For 
example, from October 1956 through August 1957 the appellant 
was noted to be drowsy all the time and having trouble 
staying awake.  The appellant was initially diagnosed with 
"sleeping sickness" and "chronic drowsiness".  
The appellant's service medical records dated in December 
1956 further show "spells of drowsiness every 15-20 minutes 
during the day," and a diagnosis of "probable narcolepsy."  
Accordingly, the Board finds that, although an unequivocal 
diagnosis of narcolepsy was not made during active military 
service, the evidence of record is sufficient to establish 
the presence of narcolepsy or at least related symptoms in 
service.  

The final consideration in a service connection claim is the 
existence of a medical nexus or link of a current disability 
to service.  The evidence with respect to the existence of a 
medical nexus consists of private medical records, VA 
examination records, and the appellant's own statements.  The 
Board has reviewed all of the evidence of record, but shall 
focus upon the private medical records dated in March 2003 
and the VA examination records dated in April 2003 because 
they are dispositive of the appellant's claim for service 
connection for narcolepsy.  

As previously discussed, the appellant's private medical 
records dated in March 2003 show that upon review of the 
appellant's military records a diagnosis of narcolepsy was 
made during active military service.  The physician also 
noted that the appellant's complaints at that time, as well 
as his treatment and treatment response, were certainly 
consistent with the diagnosis of narcolepsy.  The physician 
observed that the appellant had been treated with Ritalin 
since 1957 and continued such treatment.  

In addition, the April 2003 VA examiner similarly concluded 
that there was "considerable evidence" to show a diagnosis 
of narcolepsy dating back to 1957, or while the appellant was 
still in active military service.  Although neither the April 
2003 VA examiner nor the March 2003 private physician 
definitively concluded that the appellant's current 
narcolepsy disorder was incurred during active military 
service, the Board finds that the evidence is in equipoise 
with respect to whether the appellant's current narcolepsy is 
due to his active military service.  Therefore, resolving 
reasonable doubt in favor of the appellant, service 
connection for narcolepsy is warranted in this case.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for narcolepsy, 
and service connection is granted.



	                        
____________________________________________
	Charles Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



